STOKER, Judge.
.QUESTION OF TIMELINESS OF APPEAL
Defendant, Joseph L. Breaux, was convicted of aggravated rape and was sentenced to life imprisonment without benefit of parole, probation or suspension of sentence. Subsequent to the filing of this appeal, an order to show cause was issued ordering defendant to show why his appeal should not be dismissed as having been untimely perfected under LSA-C.Cr.P. art. 914.
This article requires:
A motion for an appeal may be made orally in open court or by filing a written motion with the Clerk. The motion must be made no later than five days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the Court.
Defendant was sentenced on October 14, 1982; however, he did not move for an appeal of his conviction until October 26, 1982. This time delay is beyond the five (5) day requirement established by the Legislature in article 914. Thus the appeal has not met the requirements of this article.
Inasmuch as this appeal was untimely perfected under the requirements of LSA-C.Cr.P. art. 914, the appeal should be dismissed.
APPEAL DISMISSED: UNTIMELY FILED.